DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 07/19/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a printing apparatus configured to form an image on a printing medium with a third ink storage unit disposed in a flow path configured to transport the ink from the second ink storage unit to the printing head, and store the ink; a first transport unit configured to transport the ink from the first ink storage unit to the second ink storage unit; a first detector configured to detect an amount of the ink stored in the second ink storage unit; a measurement unit configured to measure a time required to transport the ink; and a control unit configured to perform a determination process for determining a settling state of the ink stored in the first ink storage unit, wherein the control unit is configured to drive, in the determination process, the first transport unit to transport the ink from the first ink storage unit to the second ink storage unit, measure, by the measurement unit, a time required for the amount of the ink stored in the second ink storage unit to reach a first target amount, and determine the settling state of the ink based on a time measured by the measurement unit. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 10 is that applicant's claimed invention includes a control method for a printing apparatus with a third ink storage unit disposed in a flow path configured to transport the ink from the second ink storage unit to the printing head, and store the ink, a first transport unit configured to transport the ink from the first ink storage unit to the second ink storage unit, and a first detector configured to detect an amount of the ink stored in the second ink storage unit; driving the first transport unit to transport the ink from the first ink storage unit to the second ink storage unit; measuring a time required for the amount of the ink stored in the second ink storage unit to reach a first target amount with the transported ink; and performing a determination process for determining, based on the measured time, a settling state of the ink stored in the first ink storage unit.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent number 9150011 to Tomoguchi et al. discloses a liquid consuming apparatus which includes a first liquid chamber, a second liquid chamber and a detector that is configured to output a detection signal based on an amount of liquid which has flowed from the first liquid chamber to the second liquid chamber. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853